Title: To George Washington from Lafayette, 17 March 1790
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George



My dear General
Paris March the 17th 1790

It is with the Utmost Concern that I Hear My letters Have Not Come to Hand, and While I lament the Miscarriage, I Hope You do Not impute it to Any fault on My part—In these time of troubles, it Has Become More difficult to Know, or to Reach Opportunities, and How this Will be Carried I leave to the Care of Mr Payne Who Goes to London.
Our Revolution is Getting on as Well as it Can With a Nation that Has Swalled up liberty all at once, and is still liable to Mistake licentiousness for freedom—the Assembly Have More Hatred to the Ancient System than Experience on the proper Organisation of a New, and Constitutional Governement—the Ministers are lamenting the loss of power, and Affraid to use that which they Have—and As Every thing has been destroied and Not much New Building is Yet Above Ground, there is Much Room for Critics and Calomnies.
to this May be Added that We still are Pestered By two parties, the Aristocratic that is panting for a Counter Revolution, and the factious Which Aims at the division of the Empire, and destruction of all Authority and perhaps of the lifes of the Reigning Branch, Both of which parties are fomenting troubles.
And after I Have Confessed all that, My dear General, I will tell you With the Same Candour that We Have Made an Admirable, and Almost incredible destruction of all abuses, prejudices, &c. &c. that Every thing Not directly Useful to, or Coming from the people Has been levelled—that in the topographical, Moral, political Situation of France We Have Made More changes in ten Month than the Most Sanguine patriot could

Have imagined—that our internal troubles and Anarchy are Much Exagerated—and that upon the Whole this Revolution, in which Nothing will be wanting But Energy of Governement just as it was in America, Will propagate implant liberty and Make it flourish throughout the world, while We must wait for a Convension in a few years to Mend Some defects which are not Now perceived By Men just Escaped from Aristocracy and despotism.
You know that the Assembly Have adjourned the Westindia affairs, leaving Every thing in the Actual State, Viz.—the ports oppened as We Hear they Have Been to American trade. But it was impossible, circumstanced as We are, to take a definitive Resolve on that Matter—the Ensuing legislature will More Easily determine, after they Have Received the demands of the Colonies who Have Been Invited to Make them, particularly on the object of Victualling.
Give me leave, My dear General, to present you With a picture of the Bastille just as it looked a few days after I Had ordered its demolition, with the Main Kea of that fortress of despotism—it is a tribute Which I owe as A Son to My Adoptive father, as an aid de Camp to My General, as a Missionary of liberty to its patriarch.
Adieu, My Beloved General, My Most Affectionate Respects Wait on Mrs Washington, present me most affectionately to George, to Hamilton, Knox, Harrison, Jay, Humphrey and all friends Most tenderly and respectfully Your Most Affectionate and filial friend

Lafayette

